Citation Nr: 9934140	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  96-32 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypothyroidism, 
claimed as thyroid disease, as a residual of exposure to 
ionizing radiation in service.

2.  Entitlement to service connection for gouty arthritis as 
a residual of exposure to ionizing radiation in service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active service from December 1945 to 
September 1947.  

This matter originally came before the Board of Veterans' 
Appeals (the Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in New Orleans, Louisiana, that denied entitlement to 
service connection for hypothyroidism, claimed as thyroid 
disease, and gouty arthritis, secondary to ionizing radiation 
exposure in service.

In January 1998, the Board issued a decision denying the 
veteran's claim, and he subsequently appealed to the United 
States Court of Appeals of Veterans Claims (formerly known as 
the U.S. Court of Veterans Appeals) (hereinafter "Court").  
He was represented in his appeal to the Court by Mr. Sean A. 
Ravin, Esquire.  The Office of General Counsel for VA 
represented the Secretary of VA in the appeal to the Court.  
The parties filed a Joint Motion for Remand in December 1998, 
requesting that the Court vacate the Board decision and 
remand the case to the Board for further development and 
readjudication.  The Court granted the joint motion later 
that same month.  The case was then returned to the Board for 
compliance with the directives in the Court's order and the 
Joint Motion for Remand.

In order to fully comply with the Court's Remand and address 
all matters raised by the Joint Motion for Remand, the Board 
has considered the appellant's claim as two separate issues.  
The Board has further determined that the appellant's claim 
with regard to his hypothyroidism must be remanded to the RO 
for further development under the provisions of 38 C.F.R. 
§ 3.311.  As this development is a regulatory requirement, 
the Board finds that a determination of well-groundedness as 
to this claim would be premature.  Therefore, only the claim 
of entitlement to service connection for gouty arthritis due 
to radiation exposure will be addressed in the decision 
below.  The remaining issue will be addressed in the Remand 
appended to the end of this decision.


FINDINGS OF FACT

1.  The service medical records are silent as to complaints, 
treatment, or diagnosis referable to gouty arthritis.

2.  Private medical records show the appellant is currently 
diagnosed with gouty arthritis.

3.  There is no competent medical evidence of a link between 
the appellant's gouty arthritis and his prior service, to 
include his exposure to ionizing radiation while stationed 
aboard the USS KENNETH WHITING during Operation CROSSROADS in 
1946.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well grounded 
claim for service connection for gouty arthritis due to 
exposure to ionizing radiation in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107(a) (1991); 38 C.F.R. §§ 3.307, 
3.309, 3.310, 3.311 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in essence, that he currently suffers 
from gouty arthritis as a direct result of radiation exposure 
during service; therefore, service connection should be 
awarded.  

In order to establish service connection for a disability, 
there must be objective evidence which establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110 (West 1991).  If a disability is not shown to 
be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology after service.  38 C.F.R. § 3.303(b) (1998).  
Regulations also provide that service connection may be 
granted for a disease diagnosed after service discharge when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (1998).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Before service connection may be decided, however, the 
initial question for resolution is whether the appellant has 
submitted a well-grounded claim in accordance with 38 
U.S.C.A. § 5107 and Murphy v. Derwinski, 1 Vet. App. 78 
(1990). "[I]n order for a claim to be well grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service disease or injury and the current 
disability (medical evidence)."  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) (citations omitted).  The Board finds that 
this requirement has not been satisfied for the appellant's 
claim for entitlement to service connection for gouty 
arthritis, claimed as a residual of ionizing radiation 
exposure.  

In Ramey v. Brown, 9 Vet. App. 40 (1996), the U.S. Court of 
Appeals for Veterans Claims (Court) held that service 
connection for diseases which are claimed to be attributable 
to radiation exposure during service can be accomplished in 
three different ways.  First, there are certain types of 
cancer which will be presumptively service-connected under 38 
U.S.C.A. § 1112(c) (West 1991 & Supp. 1998).  Second, 38 
C.F.R. § 3.311(b) provides a list of "radiogenic diseases" 
which will be service-connected provided that certain 
conditions specified in that regulation are met.  Third, 
direct service connection can be established, as held by the 
Court of Appeals for the Federal Circuit in Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

According to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), 
the diseases which can be service-connected in a radiation- 
exposed veteran if they become manifest to a compensable 
degree at any time after discharge are: leukemia (other than 
chronic lymphocytic leukemia), thyroid cancer, breast cancer, 
cancer of the pharynx, esophageal cancer, stomach cancer, 
small intestine cancer, pancreatic cancer, multiple myeloma, 
lymphomas (except Hodgkin's disease), bile duct cancer, gall 
bladder cancer, urinary tract cancer (which does not include 
prostate cancer, according to the regulations), cancer of the 
salivary glands, and primary liver cancer (except if 
cirrhosis or hepatitis B is indicated).

Under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(3)(i), a 
radiation-exposed veteran is one who, while serving on active 
duty, active duty for training, or inactive duty training, 
was exposed to a radiation risk activity.  Radiation risk 
activity is defined as (1) on-site participation involving 
atmospheric detonation of a nuclear device, including 
assignment to official military duties at Naval shipyards 
involving the decontamination of ships that participated in 
Operation Crossroads; (2) occupation of Hiroshima or Nagasaki 
between August 6, 1945 and July 1, 1946; and (3) internment 
as a POW of the Japanese who was subject to the same degree 
of exposure as a member of the Hiroshima or Nagasaki 
occupation forces.  38 U.S.C.A. § 1112(c)(3) (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.309(d)(3)(ii) (1998).  

According to 38 C.F.R. § 3.311, in all claims in which it is 
established that a radiogenic disease became manifest after 
service, but not to a compensable degree within the 
presumptive periods prescribed in §§ 3.307 and 3.309, and it 
is contended that that disease was the result of exposure to 
ionizing radiation, an assessment will be made as to the size 
and nature of the radiation dose or doses.  For purposes of 
38 C.F.R. § 3.311 the term "radiogenic disease" means a 
disease that may be induced by ionizing radiation and shall 
include the following: all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; thyroid cancer; breast 
cancer; lung cancer; bone cancer; liver cancer; skin cancer; 
esophageal cancer; stomach cancer; colon cancer; pancreatic 
cancer; kidney cancer; urinary bladder cancer; salivary gland 
cancer; multiple myeloma; posterior subcapsular cataracts; 
non-malignant thyroid nodular disease; ovarian cancer; 
parathyroid adenoma; tumors of the brain and central nervous 
system; cancer of the rectum; lymphomas other than Hodgkin's 
disease; prostate cancer; and any other cancer.  38 C.F.R. § 
3.311(b)(2) (1998); and Claims Based on Exposure to Ionizing 
Radiation (Prostate Cancer and Any Other Cancer), 63 Fed. 
Reg. 50,993, 50,995 (1998) (to be codified at 38 C.F.R. § 3. 
311(b)(2)(xxiii) and (xxiv)).

A review of the service medical records did not show 
complaints, treatment, or diagnoses referable to gouty 
arthritis.  The first medical evidence of gouty arthritis in 
the claims folder are private hospital records dated April 
1986 which show diagnosis of gout confirmed by biopsy.  

A Report of VA medical examination for radiation residuals, 
dated April 1994, noted that the veteran had also been 
exposed to potentially toxic chemical after military service 
in his civilian occupation.  He had been employed for 20 
years at a chemical manufacturing plant.  The examiner 
concluded that there were "[n]o abnormalities in the blood, 
thyroid, salivary glands, lung, bone and skin that might be 
attributed to radiation exposure."

A letter from the Defense Nuclear Agency (DNA) dated November 
1994, confirmed the appellant's presence aboard the USS 
KENNETH WHITING (AV 14), during Operation CROSSROADS, a U.S. 
atmospheric nuclear test series conducted at Bikini Atoll in 
July and August 1946.  The DNA noted that findings of a 
scientific dose reconstruction study indicated that the 
veteran "would have received a probable dose of 0.227 rem 
gamma.  This dose has an upper error bound of 0.49 rem 
gamma."  Thus, the DNA determined that the maximum possible 
radiation dose that the veteran might have been received from 
external radiation, inhalation, and ingestion is less than 
one rem. 

The veteran has also submitted a number of written statements 
and testified at a personal hearing conducted at the RO in 
July 1995, as to his experiences aboard the USS KENNETH 
WHITING (AV-14) during OPERATION CROSSROADS in 1946.  He 
indicated that his treating physicians had told 
hypothyroidism could be causally related to radiation 
exposure.  He believed that both his current hypothyroidism 
and gouty arthritis were caused by his in-service exposure to 
ionizing radiation during OPERATION CROSSROADS.

ANALYSIS

After a careful review of the evidence of record, it is found 
that that evidence does not establish that the appellant's 
gouty arthritis can be service-connected under any of the 
previously noted laws.  First, the evidence of record does 
not show that the gouty arthritis was present in service.  
There is no evidence that the appellant complained of or was 
treated for such a disorder during his period of service.  
Likewise, there is nothing in the medical evidence of record 
which connects the appellant's gouty arthritis, which was 
first diagnosed in 1986, to his period of service.

Certain chronic diseases, to include arthritis, may be 
service-connected if manifested to a degree of 10 percent or 
more within one year after separation from service.  38 
U.S.C.A. §§ 1101, 1112 (1991); 38 C.F.R. §§ 3.307, 3.309(a) 
(1998).  However, as there is no evidence in this case that 
the appellant's gouty arthritis was present to a compensable 
degree within one year of separation, this presumption does 
not apply.  As noted above, the appellant's gouty arthritis 
was first diagnosed in 1986, many years after his separation 
from service.

Thus, service connection for gouty arthritis is not warranted 
on a direct basis because there is no evidence of record 
which shows that it began in service, and there is no 
evidence of record linking the appellant's current gouty 
arthritis with his period of service.  Likewise, service 
connection is not warranted on a presumptive basis under 38 
C.F.R. § 3.309(a) as gouty arthritis was not manifest to a 
compensable degree until many years after the appellant's 
separation from service.  

The evidence of record also fails to establish a basis for 
service connection for the appellant's gouty arthritis 
secondary to ionizing radiation exposure in accordance with 
the provisions of 38 U.S.C.A. § 1112(c)(2) and 38 C.F.R. § 
3.309(d).  The medical evidence of record does not show that 
the appellant has any of the diseases listed in those 
provisions.  In particular, the Board notes that gouty 
arthritis is not included in the list of diseases specific to 
radiation-exposed veterans in 38 U.S.C.A. § 1112(c)(2) and 38 
C.F.R. § 3.309(d).

Finally, the evidence of record does not establish that the 
appellant's gouty arthritis can be service connected 
secondary to ionizing radiation exposure according to 38 
C.F.R. § 3.311.  The claimed gouty arthritis is not one of 
the diseases included in the list of "radiogenic diseases" in 
38 C.F.R. § 3.311.  Furthermore, the appellant has submitted 
no competent medical evidence that the claimed gouty 
arthritis is actually a radiogenic disease.  In fact, he has 
testified only that his treating physician could provide a 
medical opinion as to a causal relationship between prior 
radiation exposure and hypothyroidism - not gouty arthritis.  
Thus, the Board finds that the appellant has submitted no 
competent evidence that the gouty arthritis is a radiogenic 
disease or that his gouty arthritis was caused by his 
exposure to ionizing radiation in service.

With regard to the gouty arthritis, the only evidence of a 
causal relationship between the appellant's prior service and 
his current gouty arthritis is the appellant's own 
statements.  As the appellant is not a medical expert, he is 
not competent to express an authoritative opinion regarding 
any medical causation of his claimed disorder.  Davis v. 
Brown, 10 Vet. App. 209 (1997); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

As the appellant has not presented medical or competent 
evidence which would justify a belief by a fair and impartial 
individual that it is plausible that he has gouty arthritis 
that began in service or resulted from claimed exposure to 
ionizing radiation, this claim must be deemed not well 
grounded and therefore denied.  The Board views its 
discussion above sufficient to inform the appellant of the 
elements necessary to complete his application for service 
connection for gouty arthritis.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).

The Board further finds that, as the appellant has not met 
his initial burden to submit a well grounded claim, the VA 
has no duty to assist in the further development of this 
claim.  Specifically, the Board finds that, since there is no 
competent evidence that the appellant's gouty arthritis is 
causally related to his prior radiation exposure or that 
gouty arthritis is actually a radiogenic disease, there was 
no legal basis for requesting a medical opinion as to this 
issue.

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the Department of Veterans Affairs has advised the claimant 
of the evidence necessary to be submitted with a VA benefits 
claim. Robinette v. Brown, 8 Vet. App. 69 (1995).  In this 
case, the Board notes there is no indication that there was 
additional evidence available that the appellant's gouty 
arthritis was actually a radiogenic disease.  The RO 
fulfilled its obligation under section 5103(a) in the 
statement of the case and subsequent supplemental statement 
of the case in which the appellant was informed that the 
reasons for the denial of his claim was that the VA had found 
no medical evidence of a likely relationship between his 
gouty arthritis and radiation exposure.

As the appellant has not submitted the necessary medical 
opinion or other evidence in support of this claim, it must 
be considered not well grounded.  38 U.S.C. A. §§ 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.312, 20.10 (1998).  Since this 
claim is not well grounded, it must, accordingly, be denied.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Boeck v. Brown, 6 
Vet. App. 14 (1993).


ORDER

A claim for entitlement to service connection for gouty 
arthritis due to exposure to ionizing radiation in service is 
denied.


REMAND

As noted in the Introduction above, the Board finds that in 
order to comply with the directives of the Court's Order and 
Joint Motion for Remand, as well as the regulatory 
requirements of 38 C.F.R. § 3.311, the issue of entitlement 
to service connection for hypothyroidism due to radiation 
exposure requires further development.  

Evidence of record shows that the appellant was exposed to 
ionizing radiation in service during Operation CROSSROADS, a 
U.S. atmospheric nuclear test series conducted at Bikini 
Atoll in 1946.  A letter from the Defense Nuclear Agency 
(DNA), dated in November 1994, provides a dose assessment for 
the veteran.  There is also medical evidence that the 
appellant was diagnosed with hypothyroidism in 1993.  

C.F.R. § 3.311 provides for development of claims based on a 
contention of exposure to ionizing radiation during active 
service and postservice development of a radiogenic disease.  
The provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation exposed veterans or their 
survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997).

The Board also notes that service connection may be granted 
under 38 C.F.R. § 3.303(d) when it is established that the 
disease diagnosed after discharge is the result of an injury 
or disease incurred during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the veteran may 
submit competent medical or scientific evidence with respect 
to whether his hypothyroidism is related to his military 
service.

Hypothyroidism is not one of the listed "radiogenic 
diseases" in 38 C.F.R. § 3.311 that would automatically 
require additional development.  However, the regulation also 
provides for the same development to be undertaken when the 
appellant cites or submits competent scientific or medical 
evidence that the claimed condition is a radiogenic disease.  
In the instant case, the appellant submitted a statement from 
Robert I. Hart, M.D., dated June 1995, that indicated he (the 
doctor) had treated the appellant for several health 
problems, to include hypothyroidism, for the past year.  The 
appellant had related his past history of exposure to 
ionizing radiation in service in 1946.  Dr. Hart stated that:  
"I know that there have been relationships found between 
nuclear radiation and thyroid problems, and it may be 
possible that this hypothyroidism is due in part to the 
radiation exposure at that time."

In light of the directives contained in the Order of the 
Court and the Joint Motion for Remand, the Board finds that 
the evidence of record warrants referral to the Under 
Secretary for Benefits under 38 C.F.R. § 3.311(c).

The Board further finds, in light of the statement submitted 
from Dr. Hart, that the RO has a duty to notify the appellant 
under 38 U.S.C.A. § 5103(a), that he should submit any 
private medical records pertaining to treatment of his 
hypothyroidism, to include records from Dr. Hart, to complete 
his application for benefits.

Accordingly, this case is REMANDED for the following action:

1.  In compliance with 38 U.S.C.A. 
§ 5103(a) (West 1991), the RO should 
provide the veteran with notice of the 
need to submit records of any private 
medical treatment for hypothyroidism, to 
include records from Dr. Robert I. Hart, 
to complete his application for benefits.

2.  The RO should refer the case to the 
Under Secretary for Benefits in 
Washington, DC, pursuant to the 
provisions of 38 C.F.R. § 3.311(c) 
(1999).  Upon return of the case from the 
Under Secretary to the RO, the RO should 
readjudicate the veteran's claim for 
service connection for hypothyroidism.  
If that claim continues to be denied, the 
RO should issue to the appellant and his 
representative a supplemental statement 
of the case concerning all evidence added 
to the record since the last supplemental 
statement of the case was issued in 
September 1995.  The veteran and his 
representative should then be given an 
opportunity to respond, and the case 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

By this Remand the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this Remand is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


